Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Note
Claims 1 – 7 could be provided more clarity in line with the applicant’s invention.  While the claims provide enough clarity to prevent a rejection under 35 USC 112(b) the prosecution of the application would be improved if the applicant consider the following and if necessary request an interview with the Examiner.  
The Applicant might discuss when or how the “value” of a color component is modified rather than a general statement of a function performed as this is not a method claim.  Also the applicant might consider referring to a “process performed” by the first ( or second) processor results in …, rather than the processor decreases as a processor which simply performs calculations.  
Is the value being adjusted actually a color component, a signal level or a voltage which makes a pixel glow while adjusting a luminance as the applicant discusses - an organic EL panel including, for example, pixels of four RGBW colors (red, green, blue, and white), a white (W) pixel glows in displaying an image to make up for insufficient luminance caused by a characteristic of the organic EL panel.  Or when the applicant discusses three colors and included in a first video signal, in accordance with values corresponding to the values of the color components representing three colors.  It would at least help clarify the invention to refer to the value as RGB or RGBW white value or adjustment value which the Office would understand as a term used in the art. As an example, see the applicant’s specification - In the LUT 301-64, each cell corresponding to a value of G and a value of R shows three values (increase-decrease values). The three values are increase-decrease values of the respective color components of R, G, and B.

35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suginohara et al., US Patent Application (20150312542), hereinafter “Suginohara”.

Regarding claim 1 Suginohara teaches a display device, The output pixel data Ro, Go, Bo, Wo are output to an RGBW-type display unit (see FIG. 12 later described) [Suginohara para 0042] comprising: 
a first processor configured to increase or decrease values of color components representing three colors and included in a first video signal, in accordance with values corresponding to the values of the color components representing three colors a saturation adjustment value calculation unit for determining a saturation adjustment value X by using a first function g (Yimax, Yimin) which does not exceed an upper limit L which is given from the maximum value Yimax, and the minimum value Yimin, by the expression (1) subsequently set forth [Sigunohara para 0011] (processor is required to perform calculations); 
a second processor configured to convert a second video signal into a third video signal, the second video signal including the color components representing three colors and having the values increased or decreased by the first processor, and the third video signal including color components representing four colors a three-color pixel value calculation unit for determining output pixel data Ro, Go, Bo, by using the input pixel data Ri, Gi, Bi, the maximum value Yimax, the minimum value Yimin, and the saturation adjustment value X, by the expression (4r), (4g) and (4b) subsequently set forth; and a white pixel value calculation unit for determining white pixel data Wo from the minimum value Yimin by using a second function f (Yimin) [Suginohara para 0012 & 0013 and see Fig. 1]; and 
a display configured to display the third video signal including the color components representing four colors. The output pixel data Ro, Go, Bo, Wo are output to an RGBW-type display unit (see FIG. 12 later described) [Suginohara para 0042]

Regarding claim 2 Suginohara teaches everything above (see claim 1). In addition, Suginohara teaches wherein the first processor decreases a smallest value among the values of the color components representing three colors. a saturation adjustment value calculation unit for determining a saturation adjustment value X by using a first function g (Yimax, Yimin) which does not exceed an upper limit L which is given from the maximum value Yimax, and the minimum value Yimin, by the expression (1) subsequently set forth [Sigunohara para 0011]

Regarding claim 3 Suginohara teaches everything above (see claim 1). In addition, Suginohara teaches wherein the first processor increases a largest value among the values of the color components representing three colors. a saturation adjustment value calculation unit for determining a saturation adjustment value X by using a first function g (Yimax, Yimin) which does not exceed an upper limit L which is given from the maximum value Yimax, and the minimum value Yimin, by the expression (1) subsequently set forth [Sigunohara para 0011]

Regarding claim 4 Suginohara teaches everything above (see claim 1). In addition, Suginohara teaches wherein the first processor increases or decreases the values of the color component representing three colors, in accordance with a lookup table listing the values corresponding to the values of the color component representing three colors. The illustrated saturation adjustment value calculation unit 2 is formed of a conversion table (Look Up Table: LUT) 2a. [Suginohara para 0103] The LUT 2a takes Yimax and Yimin on coordinate axes of a two-dimensional address space, receives Yimax and Ymin as address inputs, and outputs the data stored in the memory location designated by the address, as the value of the function g (Yimax, Yimin) represented by the above expression (1). [Suginohara para 0104]


Regarding claim 6 Suginohara teaches everything above (see claim 1). In addition, Suginohara teaches wherein the color components representing three colors are of red, green and blue, and the color components representing four colors are of red, green, blue, and white. a three-color pixel value calculation unit for determining output pixel data Ro, Go, Bo, by using the input pixel data Ri, Gi, Bi, … a white pixel value calculation unit for determining white pixel data Wo … [Suginohara para 0012 & 0013 and see Fig. 1];

Regarding claim 7 Suginohara teaches a display method, The output pixel data Ro, Go, Bo, Wo are output to an RGBW-type display unit (see FIG. 12 later described) [Suginohara para 0042] comprising: increasing or decreasing values of color components representing three colors and included in a first video signal, in accordance with values corresponding to the values of the color components representing three colors a saturation adjustment value calculation unit for determining a saturation adjustment value X by using a first function g (Yimax, Yimin) which does not exceed an upper limit L which is given from the maximum value Yimax, and the minimum value Yimin, by the expression (1) subsequently set forth [Sigunohara para 0011]; 
converting a second video signal into a third video signal, the second video signal including the color components representing three colors and having the values increased or decreased, and the third video signal including color components representing four colors a three-color pixel value calculation unit for determining output pixel data Ro, Go, Bo, by using the input pixel data Ri, Gi, Bi, the maximum value Yimax, the minimum value Yimin, and the saturation adjustment value X, by the expression (4r), (4g) and (4b) subsequently set forth; and a white pixel value calculation unit for determining white pixel data Wo from the minimum value Yimin by using a second function f (Yimin) [Suginohara para 0012 & 0013 and see Fig. 1];  and 
displaying the third video signal including the color components representing four colors. The output pixel data Ro, Go, Bo, Wo are output to an RGBW-type display unit (see FIG. 12 later described) [Suginohara para 0042]

35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suginohara in further view of Chang et al., US Patent Application (20190335082), hereinafter “Chang”.

Regarding claim 5 Suginohara teaches everything above (see claim 1). In addition, Suginohara does not teach but Chang teaches further comprising a detector configured to detect a format of the first video signal, receiving, by a video detector, an input signal sending from the video source. As shown in FIG. 1, when the video source device 200 sends the input signal to the splitter 120, the splitter 120 can split the input signal (e.g. 8k/4k HDR signals) into the first video signal converter 140a and the second video signal converter 140b. [Chang para 0028] wherein the first processor increases or decreases the values of the color component representing three colors, in accordance with the detected format and the values corresponding to the values of the color component representing three colors. the video processor 145 can normalize the input signal to adjust the RGB color levels in a range from 0-4095 to in a range from 0-1. In this manner, the brightness of the input signal can be turned to a standard level. [Chang para 0038]

Suginohara discloses a a maximum value Yimax and a minimum value Yimin of input pixel data Ri, Gi, Bi for each pixel are determined. A saturation adjustment value X is determined using a function g (Yimax, Yimin), white pixel data Wo is determined using a function f (Yimin), and these are used to determine output pixel data Ro, Go, Bo. Even the saturation represented by RGB three-color data is high, conversion to RGBW four-color data with improved brightness can be made, without changing the hue. Suginohara further discloses a a computer execute the functions of the signal processing apparatus, or the processes of the signal conversion method, and a recording medium for storing the program.
Chang discloses a video signal conversion device includes a front end interface, a rear end interface, a video detector and a video processor. The front end interface is coupled to a video source to receive an input signal. The rear end interface is coupled to a video receiver. The video detector determines whether the input signal corresponds to HDR imaging format. The video detector generates a conversion command in response to the input signal corresponding to HDR imaging format. The video processor is coupled to the front end interface, the rear end interface and the video detector. When the video processor receives the conversion command, the video processor converts the input signal into an output signal with SDR imaging format. The video processor sends the output signal to the video receiver via the rear end interface.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Suginohara and Chang.  Chang improves Suginohara’s color conversion system by adding input format detection and dynamic color conversion to the detected video format.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694